Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 3 September 1809
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



my dear daughter:
Sunday, September 3d, 1809.

To cheer the gloom which, in despite of my efforts to dispel, will hang about my heart upon the return of this day, which used to be endeared to me by the presence of your brother, I must have recourse to my pen and write about him, whilst my imagination follows him upon the ocean, sometimes wafted by gentle gales, and sometimes buffeting the winds and the waves. You, too, have your anxieties for a beloved and deserving son—you may live to see him return! but to me, the separation appeared like the last farewell.
“God from all creatures hides the book of fate.”
It is enough for me to know,
“That he cannot go, where universal love smiles not around,
Sustaining all yon orbs, and all their suns.”
And unto that Being, who has heretofore protected me and mine upon the mighty waters, and in foreign climes, and returned us in safety, so that not one of us has been wanting, I again commit those most dear to us, beseeching for them the same protecting arm: yet I must be insensible if I did not know that what I relinquish is no common loss. To superior powers of mind, were united taste, refinement, and fancy, as well as deep research into science. The late public performances at our commencement, were allowed by every scientific man to be superior to any thing ever before exhibited there; and they did your brother the justice to ascribe to him the principal merit of them, by the pains he had taken, and the method he had pursued in his lectures upon oratory.
I attended his farewell lecture at Cambridge: as I heard the first, I was determined to hear the last. It had not been customary to admit ladies. I was not alone on this occasion; the chapel was crowded, every aisle and avenue. I must copy for you a passage, which was felt like an electrical shock. I saw the effect upon the whole audience:
“At no hour of your life, my young friends, will the love of letters ever oppress you as a burden, or fail you as a resource.
“In the vain and foolish exultation of the heart, which the brighter prospects of life will sometimes excite, the pensive portress of science shall call you back to the sober pleasures of her holy cell. In the mortifications of disappointment, her soothing voice shall whisper serenity and peace. In social converse with the mighty dead of ancient days, you will never smart under the galling sensation of dependence upon the mighty living of the present age; and in your struggles with the world, should a crisis ever occur, when even friendship may deem it prudent to desert you; when even your country may seem ready to abandon herself and you; when even priest and levite shall come and look on you and pass by on the other side; seek refuge, my unfailing friends, and be assured you will find it in the friendship of Laelius and Scipio; in the patriotism of Cicero, Demosthenes, and Burke; as well as in the precept and example of Him whose whole law is love, and who taught us to remember injuries only to forgive them.
“Finally, gentlemen, though my inclination still lingers at the word, I must, however reluctantly, bid you, one and all, adieu. I have heard of two lovers, who, upon being separated from each other for a length of time, and by a distance like that to which I am bound; among the contrivances, which the ingenuity of affection devised to bring them in fancy nearer to each other, mutually agreed, at a given hour of every day to turn their eyes towards one of the great luminaries of the heavens; and each of them, in looking to the sky, felt a sensation of pleasure at the thought that the eyes of the other at the same moment, were directed towards the same object. Let me cherish the hope, that between you and me there will be some occasional, nay frequent remembrance, reciprocated by analogical objects in the world of mind. Whenever the hour of studious retirement shall point our views to those luminaries of the moral heavens, which shine with such benignant radiance for our benefit and delight; when the moralists, the poets, and the orators, of every age shall be the immediate objects of our regards; let us in the visions of memory behold one another engaged in the same ‘celestial colloquy sublime.’
“Let us think of one another as fellow-students in the same pursuit. Let us remember the pleasant hours, in which we have trod together this path of wisdom and of honour; and if at that moment the sentiment of privation should darken the retrospect, may it be your consolation, as it will be mine, that the only painful impression which resulted from our intercourse arises from its cessation, as the only regret with which the remembrance of you can ever be associated, is that which I now experience in bidding you farewell.”
Write to me, my dear daughter; you cannot write an hundredth part so often as you are thought of, by / Your affectionate mother, 

A. Adams.